                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6   DOLBY LABORATORIES LICENSING                        Case No.: 18-CV-01553-YGR
                                       CORPORATION, ET. AL.,
                                   7                                                       PRETRIAL ORDER NO. 1
                                                    Plaintiff,
                                   8
                                              vs.
                                   9
                                       ADOBE INC.,
                                  10
                                                     Defendant.
                                  11
Northern District of California




                                  12
 United States District Court




                                  13          The Court is in receipt of the parties’ preliminary proposals for pre- and post-trial jury

                                  14   instructions. (Dkt. Nos. 221, 222.) With respect to the latter, the parties express at various times an

                                  15   expectation that the Court will be required to make certain rulings prior to the submission of the

                                  16   case to a jury. The Court understands that the parties received the order on the cross motions for

                                  17   partial summary judgment (Dkt. No. 218) shortly before the filing of the preliminary instructions.

                                  18          Accordingly, for purposes of clarity and preparation for trial, the parties shall file a joint

                                  19   statement which clarifies (i) whether either party anticipates seeking any legal rulings (other than

                                  20   the pending Daubert motions); and (ii) the basis for the request as the deadline for summary

                                  21   judgment motions has expired and been exhausted. If so, then said party shall provide a list of all

                                  22   such requests. Parties are reminded that the motions in limine are evidentiary motions specifically

                                  23   focused on evidence. The joint filing shall be made no later than Friday, December 6, 2019. In

                                  24   addition, the parties shall provide the Court with Word versions of Docket Nos. 221 and 222.

                                  25          IT IS SO ORDERED.

                                  26
                                       November 15, 2019
                                  27                                                       _______________________________________
                                  28                                                             YVONNE GONZALEZ ROGERS
                                                                                             UNITED STATES DISTRICT COURT JUDGE
